DETAILED ACTION
This Office is in response to the amendment and terminal disclaimer filed on June 24th, 2022.  Claims 28-30 and 32-47 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 28-30 and 32-47 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose an ion guide device comprising: at least one array of electrodes; and at least one DC voltage supply; wherein in a first mode of operation said at least one DC voltage supply successively applies DC potentials to successive electrodes of the at least one array in a first direction such that a potential barrier moves along the at least one array in the first direction for driving ions into and/or out of and/or through the device in the first direction, wherein each array of electrodes comprises a plurality of electrodes arranged in rows and columns; and wherein in said first mode said DC potentials are applied to the electrodes in a first row and are then successively applied to different rows of electrodes such that said potential barrier moves along the array in the first direction.
The closest prior arts of record are US 2009/0173880 (Bateman et al.) and US 2004/0124354 (the ‘354 publication).  Both disclose an ion guide device comprising: at least one array of electrodes; and at least one DC voltage supply; wherein in a first mode of operation said at least one DC voltage supply successively applies DC potentials to successive electrodes of the at least one array in a first direction such that a potential barrier moves along the at least one array in the first direction for driving ions into and/or out of and/or through the device in the first direction (see OA dated March 24th, 2022 for detailed item matching).  Neither disclose arrays of rows and columns and wherein in said first mode said DC potentials are applied to the electrodes in a first row and are then successively applied to different rows of electrodes such that said potential barrier moves along the array in the first direction.
Substantially the same reasons for allowance apply to the remaining independent claim.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881